Citation Nr: 0919308	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-39 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1966 to January 
1969.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Veteran submitted additional medical records 
to the VA RO including a December 2006 VA nurse's report 
which reflects a diagnosis of PTSD.  In July 2007, VA 
received additional evidence of a VA psychologist record, 
dated in June 2007, which reflects that the Veteran meets the 
criteria for a diagnosis of PTSD.  The record reflects that 
this evidence was associated with the claims folder after the 
issuance of the January 2007 supplemental statement of the 
case.  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
if such evidence is not accompanied by a waiver of AOJ 
jurisdiction.  No such waiver is associated with the claims 
file.

The RO, in its April 2006 decision, denied the Veteran's 
claim because the evidence of record did not include a 
diagnosis of PTSD.  The evidence of record now includes a 
June 2007 VA psychologist's record reflecting a diagnosis of 
PTSD.  The Board notes, however, that the record does not 
reflect an adequate basis for the June 2007 VA psychologist's 
diagnosis.  In order to warrant service connection for PTSD, 
the evidence of record must reflect medical evidence of a 
nexus between an in-service stressor and the current 
diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).

In sum, the evidence of record contains a June 2006 VA 
examination report which finds that the Veteran does not have 
PTSD, a December 2006 VA nurse's diagnosis of PTSD based on 
the self-reported history of the Veteran, and a June 2007 VA 
psychologist's diagnosis of PTSD which does not reflect that 
such diagnosis was based on a confirmed military stressor.  
In view of the foregoing, the Board finds that the Veteran 
should be afforded a VA psychiatric examination to obtain a 
clinical opinion as to whether it is at least as likely as 
not that he has a current diagnosis of PTSD, as a result of 
service, to include any verified stressors.

The Board notes that the Veteran avers his stressors were 
rocket attacks, seeing a soldier hit in the neck with a large 
piece of shrapnel during shelling, seeing seriously injured 
soldiers coming off of helicopters, seeing a truck hit a 
mine, standing guard, seeing a crane almost tip over, 
exposure to sniper fire, shooting around the perimeter of 
base when the base was attacked, and working on repairing 
culverts that were booby trapped by the enemy.  The Veteran's 
DD 214 reflects that his military occupational specialty 
(MOS) was a heavy vehicle driver.  His service records 
reflect his principal duty in Vietnam was a heavy truck 
driver assigned to an Engineer Battalion.  The evidence of 
record includes photocopies of photographs purported to be of 
the Veteran's barracks and other buildings on base, and a 
photocopy of the February 1968 issue of 25th Infantry 
Division magazine.  Based on the photographs, the magazine 
article, the Veteran's statements, and the Veteran's MOS, the 
Board concedes the Veteran's stressor of exposure to rocket 
attacks as consistent with the circumstances of his service.  
38 U.S.C.A. § 1154(a) (2008).

In addition, the Board notes that the December 2006 nurse's 
record reflects a diagnosis of major recurrent depression, 
moderate.  The Board finds that a VA examination and opinion 
regarding etiology of any psychiatric disability, to include 
other than PTSD, would further assist the Board in developing 
a more complete picture of the Veteran's disability.  Clemons 
v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam 
order); see also 38 C.F.R. § 3.159(c)(4) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim).  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current psychiatric disability, to 
include PTSD, as a result of service, to 
include the stressor of exposure to 
rocket attacks, and any other documented 
event of service.  Only this stressor 
conceded by VA should be considered in 
rendering a diagnosis of PTSD.  Any other 
reported stressors have not been 
conceded, and are not for consideration 
in rendering a diagnosis for PTSD.  
However, any documented event of service 
may be considered in rendering an opinion 
as to whether any identified current 
psychiatric disability other than PTSD is 
at least as likely as not due to service.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD, and adjudicate the issue of 
entitlement to service connection for any 
psychiatric disability other than PTSD.  
If the benefit sought is not granted to 
the appellant's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




